Citation Nr: 1131410	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  04-37 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran has active service from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Detroit RO in June 2005. A transcript of the hearing has been associated with the Veteran's claims folder.

In April 2005, January 2006, and December 2007 the Board remanded the Veteran's claim for additional procedural and evidentiary development.  In a June 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed the June 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2011 Order, granted a March 2011 Joint Motion for Remand of the case to the Board.  Although not specifically stated in the Court's Order, such Remand action serves to vacate the June 2010 Board decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2010).  Such assistance includes making as many requests as necessary to obtain relevant records (including service medical records) from a Federal department or agency until VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).   

In this case, in an October 2003 statement in support of his claim, the Veteran stated that he had received treatment in 1981 at the "VA Hospital in Oklahoma City" under the care of Dr. R. Brooks.  However, it is not clear from the record what efforts, if any, the RO has made to obtain the Veteran's medical treatment records from the Oklahoma City VA Medical Center (VAMC).  Therefore, the claim must be remanded in order for the RO to attempt to obtain such VA treatment records.

The Veteran contends that his Parkinson's is related to exposure to herbicide agents during his service in Guam.  In a July 2011 statement, as well as during his June 2005 Travel Board hearing, the Veteran stated that between April 1968 and October 1968, he was stationed in Guam at Andersen Air Force Base, where his duties on the flight line caused him to have to go down into the bunker area where herbicides were used to get grass out of the bunkers and the roadways. (Transcript (T.) at page (pg.) 8.)

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

In this case, the record does not demonstrate that the RO attempted to properly develop the Veteran's claim with respect regarding potential exposure to chemicals in Guam, nor has it fulfilled the development requirements of the VA's updated Adjudication Procedure Manual.  Namely, the RO has not provided a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, requested a search of the DoD inventory of herbicide operations to determine whether herbicides were used or tested as alleged, nor requested that the JSRRC research the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam, and/or make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Therefore, the Board finds that the claim must be remanded for development in this regard.

In the event that herbicide exposure is conceded or verified, the RO will then need to determine whether a medical examination is required to complete adjudication of the claim.

The Board regrets the delay of final adjudication in this case, but concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual as outlined above.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his Parkinson's disease.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  

The RO should also obtain any outstanding treatment records from any applicable VA medical facility, to include records from the Oklahoma City VA Medical Center in 1981.

If any such records cannot be obtained, please so indicate in the file.

2.  Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Provide a detailed statement of the Veteran's claimed herbicide exposure at Andersen Air Force Base in Guam during the Veteran's service, to include from April 1968 to October 1968, to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at Andersen Air Force Base in Guam during the Veteran's service, to include from April 1968 to October 1968.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.

3.  After the results of the above research have been obtained, determine whether the Veteran was or was not exposed to Agent Orange at the location he claims and schedule a medical examination if deemed appropriate.

4.  Thereafter, the RO should readjudicate the issue on appeal, including consideration of all evidence submitted since issuance of the last Supplemental Statement of the Case (SSOC) of record in August 2009.  If the benefit sought remains denied, the RO should issue the Veteran and his representative a SSOC.  Thereafter, the case should be returned to the Board, as warranted.


	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

